EXHIBIT 10.1

 

MANAGEMENT PROFIT SHARING PROGRAM



 

                It is Moog's practice to award annual cash bonuses to
management, including executive officers, based on Moog's year over year
percentage improvement in diluted earnings per share ("EPS"). The bonus amount
payable to any participant is determined by multiplying the participant's base
salary by the product of the percentage improvement in Moog's EPS and a
multiplier of up to 1.33 based on a participant's responsibilities, with
executive officers generally having the higher multiplier. Notwithstanding an
improvement in EPS, the determination to make an award under the program and, if
made, its allocation, are discretionary. Further, any payments to executive
officers under the program are subject to approval by the Executive Compensation
Committee of the Board of Directors.